Case 3:17-cv-13130-PGS-DEA Document 20 Filed 01/15/19 Page 1 of 3 PageID: 132




  Liza M. Walsh
  Marc D. Haefner
  Joseph L. Linares
  WALSH Pizzi O’REILLY FALANGA LLP
  One Riverfront Plaza
  1037 Raymond Boulevard, Suite 600
  Newark, NJ 07102
  Tel: 973.757.1100

  Attorneysfor Defendant
  Teva Pharmaceuticals USA, Inc.


                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


  MITSUBISHI TANABE PHARMA                               Civil Action No. 17-5005 (PGS) (DEA)
  CORPORATION, JANS SEN                                  Civil Action No. 17-5 135 (PGS) (DEA)
  PHARMACEUTICALS, INC., JANSSEN                         Civil Action No. 17-5278 (PGS) (DEA)
  PHARMACEUTICA NV, JANSSEN RESEARCH                     Civil Action No. 17-5302 (PGS) (DEA)
  AND DEVELOPMENT, LLC, and CILAG GMBH                   Civil Action No. 17-7342 (PGS) (DEA)
  INTERNATIONAL,                                         Civil Action No. 17-13130 (PGS) (DEA)
                                                         Civil Action No. 18-0292 (PGS) (DEA)
                        Plaintiffs,                                    (consolidated)

                        V.


  MSN LABORATORIES PRIVATE LTD., MSN                               Filed Electronically
  PHARMACEUTICALS, INC., LAURUS LABS
  LTD., INDOCO REMEDIES LTD., ZYDUS
  PHARMACEUTICALS (USA) INC., SANDOZ,
  INC., and TEVA PHARMACEUTICALS USA,
  INC.,
                    Defendants.


       STIPULATION AND IPRO1JLN ORDER FOR EXTENSION OF TIME FOR
   SUBSTANTIAL COMPLETION OF DOCUMENT PRODUCTION AND RESPONSES TO
    INTERROGATORIES AS TO DEFENDANT TEVA PHARMACEUTICALS USA. INC.

         IT IS HEREBY STIPULATED AND AGREED, by request of Defendant Teva

  Pharmaceuticals USA, Inc. (“Teva”) and on consent of Plaintiffs Mitsubishi Tanabe Pharma Corp.,

  Janssen Pharmaceuticals, Inc., Janssen Pharmaceutica NV, Janssen Research and Development, LLC,
Case 3:17-cv-13130-PGS-DEA Document 20 Filed 01/15/19 Page 2 of 3 PageID: 133




  and Citag GrnbH International (collectively, “Plaintiffs”), by and through their undersigned counsel

  and subject to approval of the Court, that:

      1. The December 10, 2018 deadline for substantial completion of document production

           established by DE No. $6 shall be extended to and including February 8, 2019 only with

           respect to Teva’s production of documents to Plaintiffs; and

      2.   The deadline for Teva to respond to the interrogatories served by Plaintiffs on December 3,

           201$ shall be February 1, 2019.



  SO STIPULATED:                                         Dated: December 10, 201$

  By:s/Lizali Walsh                                      By: s/Charles li Lizza
  Liza M. Walsh                                          Charles M. Lizza
  Marc D. Haefner                                        William C. Baton
  Joseph L. Linares                                      David Moses
  WALSH Pizzi O’REILLY FALANGA LLP                       SAUL EWING ARNSTEIN & LEHR LLP
  One Riverfront Plaza                                   One Riverfront Plaza, Suite 1520
  1037 Raymond Boulevard, Suite 600                      Newark, NJ 07 102-5426
  Newark, NJ 07102                                       (973) 286-6700
  (973) 757-1100


  OF COUNSEL:                                            OF COUNSEL:
  Robert frederickson III (admitted pro hac vice)        Raymond N. Nimrod
  GOODWIN PROCTER LLP 100 Northern                       Matthew A. Traupman
  Avenue Boston, MA 02210                                Catherine T. Mattes
  (617) 570-1000                                         QUINN EMANUEL URQUHART &
                                                         SULLIVAN, LLP
  Elizabeth Holland (admitted pro hac vice)              51 Madison Avenue
  Cindy Chang (admitted pro hac vice)                    New York, NY 10010
  GOODWIN PROCTER LLP                                    Attorneys for Plaintiffs
  The New York Times Building 620 Eighth
  Avenue New York, NY 10018
  (212) 813-8800
  Attorneys for Defendant
  Teva Pharmaceuticals USA, Inc.




                                                     2
Case 3:17-cv-13130-PGS-DEA Document 20 Filed 01/15/19 Page 3 of 3 PageID: 134




                                                               icnJQr’/
                                   SO ORDERED this      day of December, 201$.




                                   HON. DOUGLAS E’. ARPERT, U.S.M.J.




                                      3
